DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments and associated arguments filed 2/8/2021 with respect to the 102 and 103 rejections found in the office action mailed on 10/9/2020 have been fully considered and are persuasive.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quadri and Verkaik, as seen below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 32-37, 39, 40, 43-45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Quadri et al. (US 2015/0032153, hereinafter Quadri; previously cited) in view of Verkaik et al. (US 2012/0143141, hereinafter Verkaik; previously cited).
Regarding claims 32, 40, 41, 43-45 and 47, Quadri discloses an implantable coupler 10 for coupling a ventricular assist device (hereinafter “VAD”) with a ventricle of a heart of a patient (Fig. 1 and par. 0126). The implantable coupler is sized to be enclosed within a sheath of a delivery device 42 (see figure 3 and par. 0049). The implantable coupler comprises a self-expandable nickel titanium (i.e., “nitinol”, see par. 0045) frame 16 configured to expand from a collapsed configuration (fig. 1) to be inserted through an aperture P in a wall W of the ventricle (par. 0037 and 0046) to a deployed configuration when released from the sheath of the delivery device (fig. 2 and 0047, par. 0049) in which the frame (a) expands to engages the aperture, (b) expands the aperture due to the tapered shape of hollow tube 12 inserted in the aperture as well as the use of an introducer 40 (par. 0039 and 0049), (c) forms a conduit that allows blood flow from the ventricle (see figure 4A and par. 0050), (d) expands to form an inner flange 16a that protrudes radially relative to the aperture and is configured to interface with an inner surface of the wall of the ventricle W1 (fig. 2 and 4a and par. 0045-0047), and (e) expands to form an outer flange 16b that protrudes radially relative to the aperture and is configured to interface with an outer surface of the wall of the ventricle W2 (fig. 2 and 4a and par. 0045-0047). Quadri further discloses that the frame 16 is designed to remain in the body long term after a procedure is completed (par. 0041-0042, 0052-0053) and that the frame supports a polyester mesh material layer that allows for ingrowth of tissue to any tissue it may come in contact with (including the endothelium) and assist with long term anchoring and stabilization (par. 0041-0042). An inlet portion 14 extends distally from the inner flange into the ventricle when in the deployed configuration (see fig 4A). Quadri is silent, however, as to the inlet portion having a larger cross-sectional area than the conduit passing through the aperture in the wall of the ventricle so as to improve flow characteristics
Attention is directed to Verkaik, which discloses an implantable coupler for coupling to, and forming a sealed attachment with, a VAD with a ventricle of a heart of a patient (par. 0002, 0004, 0009, 0038, 0042), so Verkaik is clearly analogous art with Quadri. A self-expandable frame 10/60 is configured to expand from a collapsed configuration sized to be inserted through an aperture in a wall of the ventricle to a deployed configuration (par. 0033, 0042). In the deployed configuration, the frame engages the aperture (par. 0038, 0042), expands the aperture (par. 0044), forms a conduit 22/68 for a flow of blood from the ventricle (par. 0042, figures 1 and 3), forms an inner flange 26/63 (i.e., the proximal side/face of element 25/61) that protrudes radially relative to the aperture and is configured to interface with an inner surface of the wall of the ventricle (par. 0038, figures 1 and 3), and forms an outer flange 67 that protrudes radially relative to the aperture and is configured to interface with an outer surface of the wall of the ventricle (par. 0059-0060). A material layer 63 supported by the frame accommodates ingrowth of tissue from the inner surface of the wall of the ventricle to the inner flange (par. 0058). Verkaik discloses a tapered, funnel-shaped inlet portion 27/69 that extends distally from the inner flange 26/63 into the ventricle when in the deployed configuration wherein a distal end of the inlet portion has a larger cross-sectional area than the conduit 22/68 passing through the aperture in the wall of the ventricle so as to improve flow characteristics (par. 0034, 0042, 0053, figures 1 and 3). 
Therefore, it would have been obvious to one of ordinary skill in the art before the applicant’s effective filing date to modify the inlet portion of Quadri to have a larger cross-sectional area than the conduit passing through the aperture in the wall of the ventricle and for the inlet portion to be shaped with valleys between consecutive and adjacent peaks, the valleys configured to maintain fluid communication so as to improve flow characteristics, as taught by Verkaik in par. 0042. 
Regarding claims 33-35, 37 and 39, Quadri discloses the coupler includes a tapering (i.e., funnel-shaped) flow control portion 14 that is reconfigurable to block the flow of blood prior to coupling of the VAD and to accommodate the flow of blood when a conduit of the VAD is inserted into the flow control portion (par. 0126-0127).
Regarding claim 38, Quadri discloses the applicant’s basic invention but is silent as to the inlet portion being shaped with valleys between consecutive and adjacent peaks. However, as seen in figures 2A-2D, the inlet portion of Verkaik that has been combined with the invention of Quadri as described above is shaped with valleys between consecutive and adjacent peaks, the valleys configured to maintain fluid communication, as seen below:

    PNG
    media_image1.png
    340
    358
    media_image1.png
    Greyscale

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Quadri and Verkaik in view of Spence (US 2014/0107399; previously cited).
Quadri, as described above, discloses the use of polyester mesh materials to promote ingrowth, but is silent as to the polyester mesh also preventing blood clots/thrombi and the distal end having a larger cross-section than the conduit passing through the aperture. Attention is directed to Spence, which discloses the use of a polyester mesh material coating 733/833/933 supported by a coupler frame that promotes tissue ingrowth in order to assist with anchoring and provide a good seal, as well as providing an additional benefit of preventing blood clotting (par. 0054, 0063, 0064, 0074, 0099, 0105, 0109, 0133, 0146, 0150, 0157, 0162, 0165, 0167, 0170, 0173, 0176, 0183, 0186, 0203, 0208, 0213). Furthermore, Spence shows an inlet portion with a distal end having a larger cross-sectional area than the conduit passing through the aperture (see figures 23-26). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date that the polyester mesh of Quadri also prevents blood clots/thrombi as taught by Spence, and to utilize an inlet portion with a distal end having a larger cross-sectional area than the conduit passing through the aperture as taught by Spence in order to allow for better movement of the distal end of the VAD in the ventricle.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Quadri and Verkaik in view of Franano (US 2014/0296767; previously cited).
Quadri, as described above, discloses that the self-expanding frame 16 is formed of nitinol (par. 0045) but is silent as to the nitinol being braided. However, Fernano discloses that the use of braided nitinol in the implantation of VADs is notoriously old and well known in the art (par. 0091). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to specifically utilize braided nitinol as braided nitinol is less susceptible to kinking and obstruction (par. 0091).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792